Bussell, J., dissenting.
I do not think the evidence with refer-
ence to the waiver or non-waiver of the forfeiture on the part of the insurance company is so clear as to have demanded the verdict directed by the court. It is perfectly plain to my mind that the insurer had the right to insist upon the forfeiture at midnight of April 30, but it requires an absolutely plain case to authorize the court to do more than to define to a jury the meaning of the word “waiver.” The proof of waiver is derived from evidence of intention, as developed by the acts and declarations of the parties concerned, and is a question of fact to be determined by a jury. In my opinion the evidence would have authorized a jury to reach a different conclusion, upon the issue as to whether there was a waiver of the forfeiture, from that implied by the direction of the verdict. *522Especially is this true when it is the duty of the courts to be “prompt to seize hold of any circumstance that indicates an election to waive a forfeiture, or an agreement to do so.” Insurance Company v. Eggleston, 96 U. S. 577 (24 L. ed. 841) ; Knickerbocker Insurance Co. v. Norton, 96 U. S. 234 (24 L. ed. 689).